UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 22, 2014 AJS BANCORP, INC. (Exact Name of Registrant as Specified in Charter) Maryland 000-55083 90-1022599 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 14757 South Cicero Avenue, Midlothian, Illinois (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(708) 687-7400 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events On May 23, 2014, AJS Bancorp, Inc. (the “Company”) announced that its Board of Directors approved a stock repurchase program effective with thereceipt of the Federal Reserve Bank of Chicago’s non-objection to the Company’s stock repurchase program on May 22, 2014. Under the repurchase program, the Company may repurchase up to 56,267 shares of its common stock, or approximately 2.4% of the current outstanding shares. A copy of the press release announcing the stock repurchase program is included as exhibit 99.1 to this report and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits (a) No financial statements of businesses acquired are required. (b) No pro forma financial information is required. (c) Not Applicable. (d) Exhibits. Press Release dated May 23, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AJS BANCORP, INC. (Registrant) DATE: May 23, 2014 By: /s/ Emily Lane Emily Lane Chief Financial Officer
